DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 28 December 2020 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.

Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 24 August 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “conveying means” and “flow regulating means” in claims 1, 3, 4, 5, 14, 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Concin et al. WO2016/100996 (US 2017/360068 used for English translation) in view of Urmenyi et al. US 2013/0015137. 
Regarding claims 1, 3, 4, 5, 6, 10,  Concin teaches a method of operating a pasteurization plant comprising conveying filled containers through a treatment zone [0011]; treated with a tempered aqueous process liquid in the treatment zone by applying the process liquid to the containers [0011]; wherein at least a part of the process liquid is fed back into the treatment zone by a recirculation loop [0011, 0058]; and wherein a partial quantity of the liquid from the recirculation loop is diverted and directed through and filtered by a cleaning device comprising a membrane filtration device and returned to a treatment zone [0059]. 
Concin does not expressly teach continuously monitoring the flow rate of a partial flow through the membrane filtration device by a sensor device and based on said monitoring, adjusting the partial quantity of process liquid removed from the recirculation loop to obtain a desired flow rate of at least one partial flow through the membrane filtration device by adjusting a flow regulator; however, Concin does teach the use of sensors for monitoring the quality or purity of the process liquid in treatment zones [0053, 0081] and further teaches controlled removal of a partial quantity of liquid and the use of a flow regulator apparatus placed in a feeding element into the membrane filtration system [0118]. It would have been within the ambit of one of ordinary skill in the art to continuously monitor all aspects of treatment and to ensure 
Concin does not expressly disclose “wherein the flow rate of the at least one partial flow through the membrane filtration device is increased when an increased contamination level of process liquid is detected by the sensor device…” 
Urmenyi discloses a method of removing contaminants from a process stream or stabilizing a system parameter in the process stream. The method includes providing a filtration system in communication with a controller (sensors), wherein the controller is operable to automatically initiate a flow from the process stream into the filtration system when the system parameter of the process stream is above an upper threshold value and/or below a lower threshold value (e.g., outside of a range or a predetermined range); and activating the filtration system, wherein the flow comprises a flow rate through the filtration system and the controller is operable to adjust the flow rate. The method uses an on-demand filtration device when inlet water quality parameters are outside the set limits and continuously monitors, predicts, and demonstrates variability in the process liquid and the operational performance of the side-stream device, and thereby lowers the overall energy consumption of a filtration system by adjusting the required inlet water flow rate as a function of inlet water quality [0007-0015].
One would have been motivated to use the on-demand filtration device/controller of Urmenyi in the invention of Concin to monitor contamination levels in the process liquid and adjust the flow rate automatically based on said levels since said automatic controlling would prevent system down time and lower overall energy consumption of a filtration system. 
Regarding claim 2, claim 1 is applied as stated above. Modified Concin does not expressly disclose a desired flow; however, as Concin teaches the system comprises a flow-
Regarding claims 7, 11, claim 5 is applied as stated above. Concin and Urmenyi further teaches wherein the membrane filtration device is cleaned by back-flushing when needed [Concin, 0049; Urmenyi [0030].
Regarding claim 8, claim 1 is applied as stated above. Concin does not expressly teach wherein the flow rate of the diverted partial flow is monitored by a sensor device comprising a flow sensor; however, Concin does teach the use of sensors for monitoring the quality or purity of the process liquid in treatment zones [0053, 0081] and further teaches controlling the flow of the partial flow [0118] and Urmenyi discloses monitoring flow by controller sensors [0019]. It would have been within the ambit of one of ordinary skill in the art to utilize necessary sensors to monitor the flow rate in order to run the process properly. 
Regarding claim 9, Concin is applied to claim 1 as stated above. Urmenyi further teaches wherein a pressure drop across the membrane filtration device is continuously monitored by means of a sensor device comprising a differential pressure sensor [0022, 0032]. One would have been motivated to modify the invention of Concin by use of pressure sensors to ensure the system maintained the required pressure needed function properly. 
 Regarding claims 14-17, claim 1 is applied as states above. As the prior art teaches monitoring a production system to ensure all components performed as intended, it would have been common sense to keep track of the monitoring by logging findings, since the act of logging is routinely done in production practice in order to keep all operators informed over different time spans. It would have also been common sense to take action by adjusting the process in any needed manner once an atypical matter is detected.
Regarding claim 18, claim 1 is applied as stated above. Concin teaches, “[0030] It can be useful especially in regard to pasteurization of food to successively heat up the foods being treated, especially luxury food products, in at least one treatment zone, to pasteurize them in at least one treatment zone, and to cool them in at least one treatment. On the one hand, slow heating in at least one heating zone can guarantee gentle heating of the foods. On the other hand, active cooling in at least one cooling zone after pasteurization can effectively prevent so-called "over-pasteurization" because of foods being at a high temperature for too long of a time. Such over-pasteurization often caused unwanted changes in the food and can negatively influence the flavor and/or smell of the food. The disclosed process steps for sequential treatment of foodstuffs, especially luxury food products, allows well-controlled and gentle process guidance for the foodstuffs. For example, the temperature of the process liquid can be increased step by step from room temperature to, for example, 65.degree. C. for multiple heating zones, in one or more zones the process liquid can be introduced at a pasteurizing temperature such as 80 to 85.degree. C. and then the process liquid can be introduced into multiple cooling zones for the foodstuffs or containers, again in the form of zones, with sequentially lower temperatures for cooling the foods or containers.”
Regarding claim 19, claim 18 is applied as stated above. Concin teaches the liquid flowing through the recirculation loop goes back into the treatment zone and that liquid fed into at least one treatment zone is between 40-50⁰C [0031].
 Regarding claim 20, claim 1 is applied as stated above. Concin further teaches wherein the process directs liquid through a heat exchanger [0103, 0108].

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Concin et al.WO2016/100996 (US2017/360068 used for English translation) in view of Urmenyi et al. US 2013/0015137 and Martins et al. DE 102012103538.
Regarding claims 12 and 13, modified Concin is applied to claim 1 as stated above. The prior art does not expressly disclose wherein a gas flow is applied to the filter module. 
Martins teaches a filtration chamber wherein a gas flow is acted upon the retentate side of the circular membrane and oriented along the membrane on the filter cake to discharge the filter cake through a drain opening (Abstract). The method of using gas flow to act upon filter cake is known in the art and it would have been obvious for one to use the known method in the invention of modified Concin.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
With respect to Applicant’s remarks regarding the continuous monitoring of all aspects of the treatment and adjusting the flow rate, it is noted that Concin teaches that treatment water can become contaminated with microorganisms which may get on the product [0007] and that in order to prevent this the processing liquid is continuously cleaned and continuously monitored using suitable sensors [0053]. Concin also teaches that the partial quantity of process liquid separated out from the liquid stream can be “controlled in a precise manner” [0038], multiple liquid streams form different sources can mixed to form a stream [0054] and “It can also be advantageous to recirculate a filtered stream of the process liquid into different conduction elements or treatment zones, depending on measured values obtained by in-line measurements and/or random sample measurements, by feeding or distributing the filtered stream of the process 
In response to Applicant’s remark that the present claims are “not dependent or based on exceeding or falling below threshold values, but rather is based on the continuous monitoring of a flow rate”, it is noted that the continuously monitoring of liquid streams and adjustments thereof, as discussed by Concin, would include adjustments “based on flow rate” since the obtained measurements are taken from flowing liquid. Thus, Applicant’s remarks are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LSW/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792